Citation Nr: 9935393	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability.

2.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1945 to June 
1946.

This appeal arises from a July 1997, Department of Veterans 
Affairs (VARO), Manila, Philippines rating decision, which 
denied the appellant entitlement to a total rating based upon 
individual unemployability and special monthly compensation 
based upon the need for aid and attendance or at the 
housebound rate.

REMAND

In his application for increased compensation based on 
individual unemployability filed in September 1995, the 
appellant claimed severe pain in the hip and buttock 
secondary to service connected shell fragment wound.  Along 
with this claim, he submitted a statement from Dr. Edwin I. 
Laureta, dated in September 1995, in which the appellant's 
conditions were noted to include severe pain in the right hip 
and buttock, probably due to chronic arthritis secondary to 
retained metallic fragments in this area, which prevented him 
from walking without support.  The appellant has reiterated 
this assertion in subsequent communications, also alleging 
disability of the right lower extremity secondary to service 
connected injury.  

The Board construes these communications by and on the 
appellant's behalf as a claim for service connection for 
arthritis or other disability of the hip, buttock and leg 
secondary to service- connected gunshot wound to the buttock.  
At this point, this secondary service connection claim is 
well- grounded, and is inextricably intertwined with the 
issues properly before the Board.  The RO should adjudicate 
the service connection issue before the other issues on 
appeal are decided.  See Harris v. Derwinski, 1 Vet.App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all providers of medical 
treatment for the arthritis of the hips, 
buttocks or lower extremities.  All such 
treatment records should be obtained.  
This should include the treatment records 
of Dr. Laureta and of P. M. Gomez, M.D.

2.  When this development is complete, 
the RO should schedule the appellant for 
VA orthopedic examination to determine 
whether disabilities of the hips, 
buttocks or lower extremities are related 
to service.  The claims file must be made 
available to the examiner.  Following 
examination, the following question 
should be asked: 
Is it at least as likely as not that 
arthritis or other disability of the 
buttock(s), hip(s) or lower  
extremity(ies) are the result of missile 
injury in service?  The rationale for the 
opinion should be set forth.  

3.  The RO should adjudicate the claim 
for service connection for disability of 
the hip(s), buttock(s) and lower 
extremity(ies), and readjudicate the 
individual unemployability and special 
monthly compensation claims.  If the 
benefits sought are not granted, the 
appellant should be informed that he must 
file a timely notice of disagreement and 
then a timely substantive appeal in order 
to perfect his appeal as to a service 
connection issue.  

4. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board defers consideration of the individual 
unemployability and special monthly compensation issues 
pending the requested development.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).






